Dismissed and Opinion Filed November 4, 2015




                                           S    In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00790-CV

                ARTHUR BROWN AND/OR ALL OCCUPANTS AND
                       CONSTANCE BROWN, Appellants
                                  V.
            FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                           On Appeal from the County Court at Law No. 1
                                       Collin County, Texas
                               Trial Court Cause No. 001-01077-2013

                                MEMORANDUM OPINION
                             Before Justices Bridges, Francis, and Schenck
                                      Opinion by Justice Francis
        On July 30, 2015, this Court reinstated the above cause after it had been abated for

bankruptcy proceedings. By postcard dated August 11, 2015, we notified appellants that the

$175 filing fee was due. We directed appellants to remit the filing fee within ten days and

cautioned that failure to do so would result in dismissal of the appeal. To date, appellants have

not paid the filing fee.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 42.3(b)(c).



                                                     /Molly Francis/
130790F.P05                                          MOLLY FRANCIS
                                                     JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ARTHUR BROWN AND/OR ALL                           On Appeal from the County Court at Law
OCCUPANTS AND CONSTANCE                           No. 1, Collin County, Texas
BROWN, Appellants                                 Trial Court Cause No. 001-01077-2013.
                                                  Opinion delivered by Justice Francis;
No. 05-13-00790-CV       V.                       Justices Bridges and Schenck participating.

FEDERAL HOME LOAN MORTGAGE
CORPORATION, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee FEDERAL HOME LOAN MORTGAGE CORPORATION
recover their costs, if any, of this appeal from appellants ARTHUR BROWN AND/OR ALL
OCCUPANTS AND CONSTANCE BROWN.


Judgment entered November 4, 2015.




                                            –2–